AMENDMENT TO INVESTMENT MANAGEMENT AGREEMENT This Amendment dated as of May 1, 2011, is to the Investment Management Agreement made as of the 30 th day of October, 1992 and amended and restated as of the 25 th day of February, 1994 and the 23 rd day of November, 1995 and the 2 nd day of December, 1997 and the 1 st day of May, 2004 and the 1 st day of March, 2008 and the 1 st day of May, 2009 and the 1 st day of May, 2010 (the Agreement) by and between Templeton Asset Management Ltd., a U.S. registered investment adviser and a corporation organized under the laws of Singapore (the Manager) and Templeton Developing Markets Trust (the Fund). WITNESSETH: WHEREAS, both the Manager and the Fund wish to amend Paragraph 4 of the Agreement; and WHEREAS, the Board of Trustees of the Fund, including a majority of the Independent Trustees of the Fund present in person, approved the following amendment at a meeting called for such purpose on March 1, 2011. NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto agree as follows: The Fund agrees to pay to the Manager a monthly fee in dollars, at the annual rate of the Funds daily net assets, as listed below, payable at the end of each calendar month: 1.10%, up to and including $1 billion 1.05%, over $1 billion, up to and including $5 billion 1.00%, over $5 billion, to and including $10 billion 0.95%, over $10 billion, up to and including $15 billion 0.90%, over $15 billion, up to and including $20 billion 0.85%, over $20 billion IN WITNESS WHEREOF, this Amendment has been executed on behalf of each party as of the date set forth above. TEMPLETON ASSET MANAGEMENT LTD. By: /s/ GREGORY E. MCGOWAN Gregory E. McGowan Director TEMPLETON DEVELOPING MARKETS TRUST By: /s/ ROBERT C. ROSSELOT Robert C. Rosselot Vice President and Secretary
